Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 12/28/2017.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-7, 23 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Park (US 20150366089 A1, hereinafter Park)

Regarding claim 1, Park teaches a foldable display device (fig 6) configured to be switched between a folded state (top of fig 6) and an unfolded state (bottom of fig 6), the foldable display device comprising:
a display panel (390, fig 6) including a folding area (middle) and non-folding areas (sides);
set frames (311, 312, fig 6) supporting the non-folding areas, and including recessed portions (381, 382) corresponding to the folding area; and
adjustable support units (370) configured to support the display panel of the foldable display device together with an inner surface (see annotated fig 6 below) of the set frames in the unfolded state (bottom of fig 6), each adjustable support unit being connected to a hinge unit 
wherein the recessed portions of the set frames are empty spaces formed across a majority of a width direction of the set frames (fig 4), 
wherein the inner surface of each set frame includes a first lower surface (see annotated fig 6 below) contacting the adjustable support unit in the folded state, a seating surface (see annotated fig 6 below) on which an end portion of the adjustable support unit is supported in the unfolded state, an included surface (see annotated fig 6 below) connecting from the seating surface to the first lower surface to have a slope with the first lower surface and the seating surface, and a second lower surface (see annotated fig 6 below) that supports one non-folding area of the display panel, and
wherein, in the folded state, portions of the display panel corresponding to the adjustable support units in the folding area are parallel to the non-folding areas (all portions of the display are parallel across the depth direction of fig 6; also see annotated fig 4 below), and another portion of the display panel corresponding to the hinge unit (320) in the folding area is perpendicular to the non-folding areas (a small bottom portion of Park fig 6 runs horizontal, which is  perpendicular to the vertical direction that the non-folding areas run in).


    PNG
    media_image1.png
    347
    768
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    643
    709
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    486
    673
    media_image3.png
    Greyscale


Regarding claim 2, Park teaches the foldable display device according to claim 1, wherein the recessed portions (381, 382) in the inner surface of the set frames are adjacent to the hinge unit (320; see fig 6), and
wherein the adjustable support units (370) are above the recessed portions in the unfolded state (bottom of fig 6) and in the recessed portions in the folded state (top of fig 6).

Regarding claim 3, Park teaches the foldable display device according to claim 2, wherein the set frames (311, 312) accommodate the adjustable support units (370) in the unfolded state (bottom of fig 6).



Regarding claim 5, Park teaches the foldable display device according to claim 3, wherein a bottom surface of the hinge unit (320) is detached from the set frames (detached from the set frames in the open position, top of fig 6),
wherein each adjustable support unit (370) and a connecting portion (top of 320) of the hinge unit is above the bottom surface (700) of the hinge unit, and
wherein an edge of each adjustable support unit (370) is configured to extend so as not to touch the bottom surface of the hinge unit in the folded state (top of fig 6 does not show 370 touching any part of 320).

Regarding claim 6, Park teaches the foldable display device according to claim 1, wherein in the unfolded state, the adjustable support units (370) and the set frames (311, 312) form one plane (bottom of fig 6).


Regarding claim 7, Park teaches the foldable display device according to claim 1, wherein when shifting from the unfolded state and to folded state, a part (370) of the adjustable support unit (370) at a side of the set frames (311, 312) guides a rotation trajectory of an end portion (end of 

Regarding claim 23, Park teaches the foldable display device according to claim 1, wherein the seating surface is a step lower than the second lower surface (see annotated fig 6 below), and the step between the seating surface and the second lower surface restricts the end portion of the adjustable support unit from sliding up to the second lower surface (see annotated fig 6 below).

    PNG
    media_image4.png
    643
    715
    media_image4.png
    Greyscale



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-7, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20150366089 A1, hereinafter Park) in view of Ahn (US 20160295709 A1)

Regarding claim 1, Park teaches a foldable display device (fig 6) configured to be switched between a folded state (top of fig 6) and an unfolded state (bottom of fig 6), the foldable display device comprising:
a display panel (390, fig 6) including a folding area (middle) and non-folding areas (sides);

adjustable support units (370) configured to support the display panel of the foldable display device together with an inner surface (see annotated fig 6 below) of the set frames in the unfolded state (bottom of fig 6), each adjustable support unit being connected to a hinge unit (320) to enable each adjustable support unit to retreat to the inner surface of the set frames at the recessed portions in the folded state (top of fig 6),
wherein the recessed portions of the set frames are empty spaces formed across a majority of a width direction of the set frames (fig 4), 
wherein the inner surface of each set frame includes a first lower surface (see annotated fig 6 below) contacting the adjustable support unit in the folded state, a seating surface (see annotated fig 6 below) on which an end portion of the adjustable support unit is supported in the unfolded state, an included surface (see annotated fig 6 below) connecting from the seating surface to the first lower surface to have a slope with the first lower surface and the seating surface, and a second lower surface (see annotated fig 6 below) that supports one non-folding area of the display panel, and
wherein, in the folded state, portions of the display panel corresponding to the adjustable support units in the folding area are parallel to the non-folding areas (all portions of the display are parallel across the depth direction of fig 6; also see annotated fig 4 below), and another portion of the display panel corresponding to the hinge unit (320) in the folding area is perpendicular to the non-folding areas (a small bottom portion of Park fig 6 runs horizontal, which is  perpendicular to the vertical direction that the non-folding areas run in).


    PNG
    media_image1.png
    347
    768
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    643
    709
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    486
    673
    media_image3.png
    Greyscale

 

however one may argue that Park fails to teach another portion of the display panel corresponding to the hinge unit in the folding area is perpendicular to the non-folding areas 

Ahn teaches another portion of the display panel (rightmost portion of 100 in fig 9) corresponding to the hinge unit (600) in the folding area is substantially flat (fig 9)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Ahn into the device of Park. The ordinary artisan would have been motivated to modify Park in the above manner for the purpose of having flexible sections designed in a manner that requires less flexion so that the physical material of the display can last longer. As a paper clip can be bent at a particular spot a certain number of times before breaking, limiting the degree of flexion of the flexible portions of the display can be expected to increase the longevity of the flexible display device. In this way it would have been obvious to make the bottom portion of Park fig 6 have a portion that does run horizontal.


Regarding claim 2, Park teaches the foldable display device according to claim 1, wherein the recessed portions (381, 382) in the inner surface of the set frames are adjacent to the hinge unit (320; see fig 6), and
wherein the adjustable support units (370) are above the recessed portions in the unfolded state (bottom of fig 6) and in the recessed portions in the folded state (top of fig 6).

Regarding claim 3, Park teaches the foldable display device according to claim 2, wherein the set frames (311, 312) accommodate the adjustable support units (370) in the unfolded state (bottom of fig 6).

Regarding claim 4, Park teaches the foldable display device according to claim 3, wherein in the folded state (top of fig 6), each adjustable support unit (370) is configured to be in contact with a recessed portion of the recessed portions (top of fig 6).

Regarding claim 5, Park teaches the foldable display device according to claim 3, wherein a bottom surface of the hinge unit (320) is detached from the set frames (detached from the set frames in the open position, top of fig 6),
wherein each adjustable support unit (370) and a connecting portion (top of 320) of the hinge unit is above the bottom surface (700) of the hinge unit, and


Regarding claim 6, Park teaches the foldable display device according to claim 1, wherein in the unfolded state, the adjustable support units (370) and the set frames (311, 312) form one plane (bottom of fig 6).


Regarding claim 7, Park teaches the foldable display device according to claim 1, wherein when shifting from the unfolded state and to folded state, a part (370) of the adjustable support unit (370) at a side of the set frames (311, 312) guides a rotation trajectory of an end portion (end of 370) of the adjustable support unit (370) in a sliding manner (ends of 370 nearby 372 rotate about 371 in a sliding manner).

Regarding claim 23, Park teaches the foldable display device according to claim 1, wherein the seating surface is a step lower than the second lower surface (see annotated fig 6 below), and the step between the seating surface and the second lower surface restricts the end portion of the adjustable support unit from sliding up to the second lower surface (see annotated fig 6 below).

    PNG
    media_image4.png
    643
    715
    media_image4.png
    Greyscale



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20150366089 A1, hereinafter Park) in view of Ahn (US 20160295709 A1), further in view of Bae (US 10365691 B2)


wherein, in the unfolded state, the protruding portion is configured to be laid on the set frames so as not to retreat into the recessed portions (bottom of fig 6)

Park fails to teach that the protruding portions are configured to slide along a guide surface of the set frames, and

Bae (US 10365691 B2) figs 11a-c teaches protruding portions (1c-1, 2c-1) that are configured to slide along a guide surface (1c-a, 2c-a) of the set frames (1, 2), and
wherein, in the unfolded state (fig 11a), the protruding portion is configured to be laid on the set frames so as not to retreat into recessed portions (1c-b, 2c-b)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Bae into the device of Park. The ordinary artisan would have been motivated to modify Park in the above manner for the purpose of customizing the rate of flexion of the display as the device is opened or closed in order to decrease stress on the material of the display and increase longevity of the device (Bae fig 11d shows a sample relationship between change in flexion distance upon the display vs change in angle between the set frames)

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20150366089 A1, hereinafter Park) in view of Ahn (US 20160295709 A1), further in view of van Dijk et al. (US 20130021762 A1).

Regarding claim 9, Park teaches the foldable display device according to claim 1, but fails to teach:

wherein the plate-type mid-frame includes a flexible deformable portion in an area overlapping the adjustable support units, and
wherein a plurality of patterns are on the plate-type midframe to allow the flexible deformable portion to have flexibility

van Dijk figs 11a, 11b teaches a plate-type mid-frame (47, 47a) between set frames (45, 46) and a display panel (44), and between an adjustable support unit (inner indented portions of 45, 46) and the display panel,
wherein the plate-type mid-frame (47, 47a, fig 11b) includes a flexible deformable portion (see fig 11a) in an area overlapping the adjustable support units (47a overlaps the inner portions of 45 and 46 of fig 11b), and
wherein a plurality of patterns (47a) are on the plate-type midframe to allow the flexible deformable portion to have flexibility (figs 11a, 11b)
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the arrangement as taught by Van Dijk into the device of Park. The ordinary artisan would have been motivated to modify Park in the above manner for the purpose of providing extra support to the display panel 

Regarding claim 10, Park and van Dijk teaches the foldable display device according to claim 9, wherein the plurality of patterns have a slit pattern (van Dijk figs 11).

s 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20150366089 A1, hereinafter Park) in view of Ahn (US 20160295709 A1)

Regarding claim 21, Park teaches the foldable display device according to claim 1, wherein the adjustable support units (370) are interposed between the set frames (311, 312) in the unfolded state (fig 9a) 

Park fails to specifically teach that the support units 370 are interposed between the set frames 311, 312 in the unfolded state over the entire width of the display panel

However it has been held that changes in size of parts is obvious (In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)) 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to make the support units over the entire width of the display panel. The ordinary artisan would have been motivated to modify Kim in the above manner for the purpose of providing support for the display at the edges.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20150366089 A1, hereinafter Park) in view of Ahn (US 20160295709 A1), further in view of Jung (US 20140355181 A1)

Regarding claim 22, Park teaches the foldable display device according to claim 1, but fails to teach that when in the folded state, a portion of the display panel in the folding area and a portion of the display panel in the non-folding areas are parallel when viewed in a cross section of the foldable display device

Jung (figs 4, 10) teaches when in the folded state, a portion of the display panel in the folding area and a portion of the display panel in the non-folding areas are parallel when viewed in a cross section of the foldable display device

    PNG
    media_image5.png
    546
    826
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement as taught by Jung into the device of Park. The ordinary artisan would have been motivated to modify Park in the above manner for the purpose of having more flexible sections designed in a manner that requires less flexion from each section so that the physical material of the display can last longer. As a paper clip can be bent at a particular spot a certain number of times before breaking, limiting the degree of flexion of the flexible portions of the display can be expected to increase the longevity of the flexible display device




Response to Arguments

Applicant's arguments filed 11/12/2020 have been fully considered but they are not made moot by the new rejections as shown above.
 
Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/JINHEE J LEE/             Supervisory Patent Examiner, Art Unit 2841